Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of new rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lemay et al (US 2003/0186734 A1) in view of Rowe (US 6,394,907 B1).
2. Lemay discloses a method for redeeming a cashless gaming ticket of a player, the gaming ticket being issued by a gaming machine [0041]-[0042], the method comprising: 
receiving a request to redeem a cashless gaming ticket at a multi-function automated teller machine ("ATM"), the cashless gaming ticket comprising encoded data representing a unique identifier associated with the cashless gaming ticket [0041]-[0043]; 
receiving the cashless gaming ticket at the multi-function ATM via a ticket reading device at the multi-function ATM and reading the unique identifier from the encoded data (904: Fig. 18), [0041]; 
transmitting said unique identifier from said multi-function ATM to an authorization server; validating the unique identifier by sending the unique identifier provided to the authorization server for comparison against codes in a redemption ticket database; and receiving validation of the unique identifier at the authorization server, including information regarding a monetary value of said ticket associated with the unique identifier (906: Fig. 18), [0041], [0114]; 
determining, by said authorization server, a monetary value to be dispensed, said monetary value to be dispensed comprising said monetary value of said ticket; transmitting, from said authorization server to said multi-function ATM, information regarding said monetary value to be dispensed; and issuing, to said player, said monetary value to be dispensed (912 &920: Fig. 18), [0041], [0116].
Lemay discloses that the gaming machine can print a voucher with a unique identifier associated with a redeemable monetary value which is determined when the gaming ticket is issued (i.e. the player can redeem the lottery ticket for an encoded ticket voucher), [0041]-[0042], but is silent regarding redeeming the ticket voucher at a multi-function ATM/gaming machine. Rowe discloses a method for redeeming a cashless gaming ticket of a player, the gaming ticket being issued by a gaming machine and comprises encoded data representing a unique identifier associated with the cashless gaming ticket, the unique identifier being associated with a redeemable monetary value which is determined when the gaming ticket is issued (col. 7, line 63 – col. 8, line 3), (col. 8, lines 46-63). It would have been obvious to a person of ordinary skilled in the art to modify Lemay with Rowe and would have been motivated to do so to allow player the flexibility of redeeming a ticket voucher. 
Furthermore, Lemay does not expressly disclose said monetary value to be dispensed comprising said monetary value of said ticket less a transaction fee; however, such concept of transaction fee is well known in the art as evidenced by Rowe (col. 15, lines 56-65). It would have been obvious to a person of ordinary skilled in the art to modify Lemay with Rowe and would have been motivated to do so to generate more revenue for provided services.
3. Lemay and Rowe disclose the method according to claim 2, wherein said step of issuing comprises dispensing monetary value funds from said multi-function ATM in an amount of said monetary value to be dispensed, Lemay [0116].
4. Lemay and Rowe disclose the method according to claim 3, wherein said monetary value funds comprises one or more of coins and currency, Lemay [0116].
5. Lemay and Rowe disclose the method according to claim 2, further comprising: receiving an input via an input device at the multi-function ATM to conduct a redemption to a checking or savings bank account transaction; receiving bank account information at the multi-function ATM via a card reading device and sending the bank account information to the authorization server; and wherein said step of issuing said monetary value to be dispensed to said player comprises transmitting, from the authorization server, a request for credit to be issued in the amount of the monetary value to be dispensed to said checking or savings bank account via an authorization center and receiving confirmation from the authorization center when the credit is applied to the bank account, Lemay [0114], [0116].
6. Lemay and Rowe disclose the method according to claim 5, further comprising: sending the confirmation to the redemption ticket database indicating that the ticket is redeemed; and wherein said step of transmitting, from said authorization server to said multi-function ATM, information regarding said monetary value to be dispensed comprises transmitting information to the multi-function ATM a confirmation that the cashless gaming ticket is redeemed and the credit is applied to the bank account, Lemay [0114], [0116].
7. Lemay and Rowe disclose the method according to claim 6, wherein when the confirmation from the authorization center is not received, displaying a message at a display of the multi-function ATM indicating that the credit has not been applied to the account, Lemay [0114].
8. Lemay and Rowe disclose the method according to claim 5, wherein the bank account information is received in response to a prompt displayed at a display of the multi-function ATM, Lemay [0116].
9. Lemay and Rowe disclose the method according to claim 2, wherein the cashless gaming ticket is issued from a gaming machine, Lemay [0040].
10. Lemay and Rowe disclose the method according to claim 2, wherein the encoded data comprises a bar code, Lemay [0042], [0114].
11. Lemay and Rowe disclose the method according to claim 2, wherein the encoded data comprises one of a magnetic strip, integrated circuit, digital image, finger imaging, and optical memory, Lemay [0042], [0114].
12. Lemay and Rowe disclose the method according to claim 2, wherein the step of validating the unique identifier comprises determining, via one or more servers, whether the cashless gaming ticket has been previously redeemed, Lemay [0114].
13. Lemay and Rowe disclose the method according to claim 2, further comprising: receiving an input via an input device at the multi-function ATM to conduct a redemption to a credit and/or debit card transaction; receiving credit and/or debit card information at the multi-function ATM via a card reading device and sending the bank account information to an authorization server; and wherein said step of issuing said monetary value to be dispensed to said player comprises transmitting, from said authorization server, a request for credit to be issued in the amount of the monetary value to an account associated with the credit and/or debit card information via a card authorization center and receiving confirmation from the card authorization center when the credit is applied to the account, Lemay [0114], [0116].
14. Lemay and Rowe disclose the method according to claim 13, further comprising: sending the confirmation to the redemption ticket database indicating that the ticket is redeemed; and when said step of transmitting, from said authorization server to said multi-function ATM, information regarding said monetary value to be dispensed, comprises transmitting information to the multi-function ATM confirming that the cashless gaming ticket is redeemed and the credit is applied to the account, Lemay [0114], [0116].

15-20. Lemay and Rowe disclose a system for redeeming a cashless gaming ticket, the gaming ticket being issued by a gaming machine, the system comprising: a gaming machine that presents one or more games to a user, the gaming machine being configured to issue a cashless gaming ticket to the user, the cashless gaming ticket comprising a encoded data including a unique identifier, the unique identifier being associated with a redeemable monetary value which is determined when the gaming ticket is issued; a redemption ticket database communicatively coupled with the gaming machine, the redemption ticket database receiving the unique identifier and an associated monetary value, the associated monetary value being based on winnings accrued by the user at the gaming machine; a multi-function ATM comprising at least one display, a ticket reading device, a card reading device, and a transceiver to send and receive information from external devices; and one or more authorization servers; at least one of the authorization servers configured to receive the unique identifier from the multi-function ATM based on a cashless gaming ticket being received at the ticket reading device of the multi-function ATM, validate the unique identifier with the redemption ticket database, and receive the monetary value associated with the ticket corresponding to the unique identifier, determine a monetary value to be dispensed, said monetary value to be dispensed comprising a monetary value of said ticket less a transaction fee, and cause said monetary value to be dispensed to be issued to said player as similarly discussed above.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715